UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34245 THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1242500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (717) 845-3601 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ YES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Small Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YES ýNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, No par value 12,608,451 Shares outstanding as of May 4, 2010 THE YORK WATER COMPANY PART I - FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Mar. 31, 2010 Dec. 31, 2009 ASSETS UTILITY PLANT, at original cost $ $ Plant acquisition adjustments ) ) Accumulated depreciation ) ) Net utility plant OTHER PHYSICAL PROPERTY: Net of accumulated depreciation of $177 in 2010 and $175 in 2009 CURRENT ASSETS: Restricted cash-compensating balance Receivables, net of reserves of $249 in 2010 and $225 in 2009 Unbilled revenues Materials and supplies inventories, at cost Prepaid expenses Deferred income taxes Total current assets OTHER LONG-TERM ASSETS: Deferred debt expense Notes receivable Deferred regulatory assets Other Total other long-term assets Total Assets $ $ The accompanying notes are an integral part of these statements. Page 2 THE YORK WATER COMPANY Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Mar. 31, 2010 Dec. 31, 2009 STOCKHOLDERS' EQUITY AND LIABILITIES COMMON STOCKHOLDERS' EQUITY: Common stock, no par value, authorized 46,500,000 shares, $ $ issued and outstanding 12,603,757 shares in 2010 and 12,558,724 shares in 2009 Retained earnings Total common stockholders' equity PREFERRED STOCK, authorized 500,000 shares, no shares issued - - LONG-TERM DEBT, excluding current portion COMMITMENTS - - CURRENT LIABILITIES: Short-term borrowings Current portion of long-term debt Accounts payable Dividends payable Accrued taxes Accrued interest Other accrued expenses Total current liabilities DEFERRED CREDITS: Customers' advances for construction Deferred income taxes Deferred employee benefits Other deferred credits Total deferred credits Contributions in aid of construction Total Stockholders' Equity and Liabilities $ $ The accompanying notes are an integral part of these statements. Page 3 THE YORK WATER COMPANY Statements of Income (Unaudited) (In thousands of dollars, except per share amounts) Three Months Ended March 31 WATER OPERATING REVENUES: Residential $ $ Commercial and industrial Other OPERATING EXPENSES: Operation and maintenance Administrative and general Depreciation and amortization Taxes other than income taxes Operating income OTHER INCOME (EXPENSES): Interest on debt ) ) Allowance for funds used during construction 9 98 Other income (expenses), net ) Income before income taxes Income taxes Net income $ $ Basic Earnings Per Share $ $ Cash Dividends Declared Per Share $ $ The accompanying notes are an integral part of these statements. Page 4 THE YORK WATER COMPANY Statements of Common Stockholders' Equity (Unaudited) (In thousands of dollars, except per share amounts) For the Periods Ended March 31, 2010 and 2009 Common Retained Stock Earnings Total Balance, December 31, 2009 $ $ $ Net income - Dividends ($.128 per share) - ) ) Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans - Balance, March 31, 2010 $ $ $ Common Retained Stock Earnings Total Balance, December 31, 2008 $ $ $ Net income - Dividends ($.126 per share) - ) ) Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans - Balance, March 31, 2009 $ $ $ The accompanying notes are an integral part of these statements. Page 5 THE YORK WATER COMPANY Statements of Cash Flows (Unaudited) (In thousands of dollars, except per share amounts) Three Months Ended March 31 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Increase in deferred income taxes Other 33 ) Changes in assets and liabilities: (Increase) decrease in accounts receivable, unbilled revenues and recoverable income taxes ) Increase in materials and supplies and prepaid expenses ) ) Increase in accounts payable, accrued expenses, regulatory and other liabilities, and deferred employee benefits and credits Increase in accrued interest and taxes Decrease in regulatory and other assets 39 9 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Utility plant additions, including debt portion of allowance for funds used during construction of $5 in 2010 and $55 in 2009 ) ) Acquisitions of water systems - ) Increase in compensating balance - ) Decrease in notes receivable 12 12 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Customers' advances for construction and contributions in aid of construction 61 Repayments of customer advances ) ) Proceeds of long-term debt issues Repayments of long-term debt ) ) Repayments under short-term line of credit agreements - ) Changes in cash overdraft position ) ) Issuance of common stock Dividends paid ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents - - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $
